
	

114 HR 5207 IH: Freedom of Religion Act of 2016
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5207
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2016
			Mr. Beyer (for himself, Mr. Honda, Ms. Schakowsky, Mr. Carson of Indiana, Mr. Crowley, Ms. Norton, Mr. Ellison, Ms. McCollum, Mr. Hinojosa, Mr. Langevin, Mr. Van Hollen, Mr. Pallone, Mr. Blumenauer, Mr. Israel, Mr. Moulton, Mr. Welch, Mr. Kildee, Mr. Ryan of Ohio, Mr. Al Green of Texas, Ms. Velázquez, Mrs. Watson Coleman, Mr. Smith of Washington, Mr. Cummings, Mr. Rush, Mr. Becerra, Ms. Jackson Lee, Mrs. Lawrence, Mr. Takai, Mr. Delaney, Mr. Levin, Mr. Takano, Mr. Sires, Mr. Tonko, Mr. McDermott, Ms. Eddie Bernice Johnson of Texas, Mr. Cicilline, Mr. Hoyer, Mr. Kilmer, Mr. Rangel, Ms. Lee, Mr. Norcross, Mr. Conyers, Mr. Grijalva, Mr. Payne, Mr. Hastings, Mr. Huffman, Mr. Brady of Pennsylvania, Mr. Heck of Washington, Mr. McGovern, Mr. Larson of Connecticut, Mrs. Dingell, Mr. Farr, Ms. Bonamici, Mr. Hanna, Mr. Gutiérrez, Mr. Cárdenas, Mr. Brendan F. Boyle of Pennsylvania, Mr. Pocan, Mr. Johnson of Georgia, Ms. Lofgren, Mr. Serrano, Mr. Garamendi, Mr. Kind, Mr. Himes, Ms. Judy Chu of California, Mrs. Napolitano, Mr. Murphy of Florida, Ms. Clark of Massachusetts, Mr. Swalwell of California, Ms. Kaptur, Miss Rice of New York, Mr. Engel, Ms. Matsui, Mr. Walz, Mr. Capuano, Mr. Sherman, Mr. Fattah, Mrs. Torres, Ms. Titus, Mr. Pascrell, Ms. Meng, Mr. Lowenthal, Mr. Connolly, Ms. Edwards, Mr. Ted Lieu of California, Ms. Bordallo, Mr. Cartwright, Ms. DelBene, Ms. Brownley of California, Mr. Price of North Carolina, Mrs. Capps, Mr. Butterfield, Mr. Courtney, Mr. Jeffries, Mr. Sean Patrick Maloney of New York, Mr. Cohen, Mr. Michael F. Doyle of Pennsylvania, Mr. Richmond, and Ms. Roybal-Allard) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide that an alien may not be denied admission
			 to the United States because of the alien’s religion, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Freedom of Religion Act of 2016. 2.Prohibition on denying admission because of religionChapter 2 of title I of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by inserting after section 219 the following:
			
 220.Prohibition on denying admission because of religionNotwithstanding any other provision of the immigration laws, an alien may not be denied admission to the United States because of the alien’s religion or lack of religious beliefs..
		
